department of the treasury internal_revenue_service washington d c cc dom fs proc tl-n-784-99 number release date uilc internal_revenue_service national_office field_service_advice memorandum for from sara m coe chief field service procedural branch cc dom fs proc subject recovery_of earned_income_credit fsa assistance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend year year year eic earned_income_credit issue whether amounts offset under sec_6402 against an overpayment should be retrieved by the service from the state of and credited to the taxpayer’s account when it is subsequently discovered that the taxpayer was not entitled to the refund against which the offset was applied facts on or about was mailed to the and claimed a refund relating to tax_liability in the taxpayer filed his income_tax return for year on an eic of the amount of resulted from excess withholding of paid to the state of the offset of past-due child_support payments against overpayments to be refunded after the offset during balance due of under the provisions of sec_6402 c which provides for the eic credit was reversed resulting in a the overpayment the refund was plus interest and eic of filed his income_tax return for year on on or about a refund relating to and claimed an eic of tax_liability in the amount of from excess withholding of state of was mailed to the state of the overpayment resulted and eic of the refund was paid to the under the provisions of sec_6402 c after the offset during the eic credit was reversed resulting in a balance due of plus interest filed his income_tax return for year on and claimed an eic of dollar_figure on or about a refund relating to tax_liability in the was refunded to the state of amount of dollar_figurefrom the eic the refund was paid to the state of sec_6402 after the offset during resulting in a balance due of dollar_figure plus interest the overpayment resulted under the provisions of the eic credit was reversed refunds were paid to the state of since he was obligated to make child-support payments and had failed meet this obligation and his former wife applied for welfare benefits from the state of aid to families with dependent_children has required as a condition of eligibility that applicants for welfare assign to the state concerned any right to child-support payments that have accrued at the time of assignment thus is indebted to the state of to the extent of the state benefits received by his dependents since the program for does not dispute the disallowance of the eic position is that he made a mistake which he tried to correct with amended returns when he filed the returns and claimed the eic as a result of this mistake he now has a debt to the service in the amount of the eic and in addition he owes current and past due child- support state of he has the continuing obligation of child-support argues that the service should secure the return of the refund from the to alleviate his hardship of making repayments of the refund while law and analysis under sec_6401 if an individual’s eic exceeds his tax_liability the excess_amount is considered an overpayment sec_6402 gives the secretary the authority to credit the amount of any overpayment against any liability of the person who made the overpayment and requires a refund of the balance to such person 475_us_851 the provisions of sec_6402 provide a mechanism for disbursing the overpayments and includes the requirement under sec_6402 that child-support payments be offset against any refund under sec_6402 the amount of any overpayment to be refunded to the person making the overpayment is to be reduced by the amount of any past-due_support owed by that person of which the secretary has been notified by a state in accordance with the social_security act u s c sec_464 does not dispute that under the offset provision the service’s actions were proper in remitting the refunds to the state of his liability to the state of not entitled to the eic the service should contact the state of from it the repayment of these refunds which can then be applied to his account argues that since it was determined he was and secure does not dispute since under sec_301_6402-3 the original returns filed by claims for refunds to the extent of any overpayment disclosed on the returns the returns as filed claimed eic credit sec_6401 provides that eic credits shall be considered overpayments constitute under sec_6402 the refund of the overpayment was made to the amounts required under sec_6402 thus under sec_6402 received the full amount of eic at issue even though the funds were disbursed to the state of is treated as if he but was reduced by after the refunds were processed the eic was reversed it was determined that a deficiency in the amount of the eic generated erroneous refunds was owed assessments were made under sec_6213 g in the amounts of dollar_figure and dollar_figure dollar_figure for the taxable years and respectively since the service is recovering the erroneous refund under the deficiency procedures we anticipate no additional action will be taken to collect the erroneous refund the transcripts in the file indicate that basis is making payments on these assessment on a monthly has no appeal rights relative the offset to either the secretary or to in this case a court sec_6402 provides no court of the united_states shall have jurisdiction to hear any_action whether legal or equitable brought to restrain or review a reduction authorized by subsection c or d no such reduction shall be subject_to review by the secretary in an administrative_proceeding no action brought against the united_states to recover the amount of any such reduction shall be considered to be a suit_for_refund of tax in the recent case of columbus v commissioner tcmemo_1998_60 the tax_court held that no court had jurisdiction to hear an action to review or restrain a reduction authorized by sec_6402 claim amounts to a request that the service recover the erroneous refund from rather than from him in revrul_84_171 1984_2_cb_310 the state of situation the taxpayer was entitled to a refund of dollar_figure the service in compliance with a request from a state offset dollar_figure of the refund for past-due child_support it later developed that the state made an error and the correct amount of the offset should have been dollar_figure the revenue_ruling held that the service would not issue a subsequent refund and that the taxpayer must seek relief from the state while the reasoning of the revenue_ruling is not stated we believe that it is apparent that under sec_6402 and sec_6402 the service’s policy is to offset the amount requested by a state and the decision to offset will not be open to subsequent appeals the offset amount is an issue between the taxpayer and the state in the instant case the same approach should be applied cfr section g provides a mechanism by which an erroneous offset payment can be corrected this section provides a procedure for adjusting an erroneous offset payment that has been made to hhs or a state when fms learns that the offset payment paid to hhs or the state exceeds the debtor’s past-due_support this mechanism is limited to the recovery_of payments by fms of amounts that were paid in excess of the debtors’ past-due_support amount in the instant matter the offset payment did not exceed would be appropriate under this provision past-due_support so no adjustment under such an approach excess payments under sec_6402 are not subject_to any_action by the service with respect to repayment from the state of taxpayer must seek whatever relief is available from the state the state of should contact the case development hazards and other considerations the facts as stated have been given to the service by the taxpayer during a problem solving day the service has not investigated this case we do not believe that the service has any litigation hazards as to the taxpayer’s request that the service recover the erroneous refund from the state of the taxpayer should be informed that if he is unable to make payments on the tax_liabilities for years involved this he should discuss this with the local collection office while it appears inequitable to the taxpayer that the service cannot correct its error by recovering the erroneous refund from the state of not disclose any statutory authority which provides the service a method to initiate adjustments to a taxpayer’s account the problem resolution personnel handling this matter may wish to explore recommending a regulatory solution to the fms which now administers the refund offset program our research does if you have any further questions please call the branch telephone number sara m coe branch chief field service procedural branch by blaise g dusenberry assistant to the branch chief cc dom fs proc
